          Case 3:15-cr-00592-VC Document 89 Filed 09/09/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  UNITED STATES OF AMERICA,                         Case No. 15-cr-00592-VC-1
                 Plaintiff,
                                                    ORDER RE MOTION TO CONTINUE
          v.                                        SENTENCING
  AHMADREZA AMIRI,                                  Re: Dkt. No. 86
                 Defendant.



       The sentencing hearing is continued to October 20, 2020, at 1:00 p.m. At the hearing,

Amiri is free to request a surrender date that would fall after completion of his program.



       IT IS SO ORDERED.

Dated: September 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
